Citation Nr: 1532552	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left wrist disability, from January 1, 2007 through December 3, 2008.

2.  Entitlement to a rating in excess of 30 percent for left wrist disability, from February 1, 2009.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1988 to March 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO assigned a temporary total rating for the left wrist disability for the period from October 11, 2006 through December 31, 2006, and denied a rating in excess of 10 percent for the left wrist disability from January 1, 2007.  The Veteran filed a Notice of Disagreement (NOD) in November 2007.  The RO issued a statement of the Case (SOC) in July 2008 and, in August 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) with respect to denial of a rating in excess of 10 percent for the left wrist disability.  

After receipt of additional evidence, in a June 2009 rating decision, the RO assigned a temporary total rating for the left wrist disability for the period from December 4, 2008 through January 31, 2009, and awarded a higher rating of 20 percent for the left wrist disability, effective February 1, 2009.  The RO continued to deny the claims for higher ratings for the left wrist disability (as reflected in a February 2010 supplemental SOC (SSOC)). 

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Thereafter, in October 2011, the Board characterized the appeal as encompassing the claims set forth on the title page (consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) and AB v. Brown, 6 Vet. App. 35, 38 (1993)) and remanded these claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After attempting to complete the requested development, in a July 2012 rating decision (issued in August 2012), the RO/AMC awarded a higher rating of 30 percent for the left wrist disability, effective February 1, 2009.  The RO/AMC continued to deny the claims for higher ratings for the left wrist disability (as reflected in a September 2012 SSOC) and returned the matters on appeal to the Board for further consideration.  

In February 2014, the Board again remanded the increased rating claims on appeal to the Agency of Original Jurisdiction (AOJ) - the RO, in this case - for consideration of the newly submitted evidence, as well as further development.  After accomplishing further action, the AOJ continued to deny the increased rating claims (as reflected in a July 2014 SSOC) and has returned the matters to the Board for further appellate consideration.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As the Veteran was right-handed, his left wrist disability involves his minor extremity for evaluation purposes. 

3.  For the period from January 1, 2007, through December 7, 2008, the Veteran's left wrist disability was manifested by dorsiflexion and palmar flexion limited to no less than 10 degrees, including as a result of pain or other functional impairment.  There was no evidence showing the Veteran's left wrist was manifested by ankylosis in any position during the applicable time period.  

4.  Since February 1, 2009, the Veteran's left wrist disability has been manifested by ankylosis, as he was unable to perform active or passive movement of the wrist; however, the Veteran's ankylosis has not been shown to be unfavorable in any degree of palmar flexion or ulnar or radial deviation, or in an extremely unfavorable position.  

5.  The applicable schedular criteria are adequate to evaluate the Veteran's left wrist disability at all pertinent points, and the matter of the Veteran's entitlement to a TDIU due to the left wrist disability was not raised in conjunction with the claims for higher ratings.


CONCLUSIONS OF LAW

1.    The criteria for a disability rating in excess of 10 percent for left (minor) wrist disability, for the period from January 1, 2007 through December 3, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2014).

2.  The criteria for a disability rating in excess of 20 percent for left (minor) wrist disability, from February 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ-here, the RO, to include the AMC.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a pre-rating letter dated in December 2006 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter further advised the Veteran of general information pertaining to VA's assignment of disability ratings and effective dates.  The May 2007 rating decision reflects the RO's initial adjudication of the increased rating claim after the issuance of the December 2006 letter.  Thereafter, a July 2008 SOC set forth the specific criteria for higher ratings for limitation of motion of the wrist (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, VA outpatient treatment records, and reports of VA examination.  Also of record and considered in connection with the appeal is the transcript of the August 2011 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further OJ action to develop any claim herein decided, prior to appellate consideration, is required.

As for the August 2011 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

Here, the hearing transcript reflects that the undersigned identified the issues on appeal and solicited information regarding the severity of the Veteran's service-connected left wrist disability, including information regarding the effect the disability has on his ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, the Veteran is not prejudiced by any such  omission.  In fact, the hearing discussion revealed that there were outstanding VA treatment records needed for consideration in conjunction with the claims on appeal, and those records were  requested in the subsequent remand.  

The Board further  notes that the purposes of the February 2014 remand were fulfilled, as all outstanding VA treatment records were obtained and associated with the record and the Veteran was given an opportunity to identify any outstanding, relevant private treatment records.  Therefore, the Board also finds that there has been substantial compliance with the prior remand directives.  See Steal v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim..  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the RO has already assigned staged ratings for the left wrist disability, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Service treatment records (STRs) show the Veteran sustained a fracture of the scaphoid bone of the left wrist in November 1988.  The Veteran submitted a claim for service connection for a left wrist disability in March 2004.  In a June 2004 rating decision, the RO granted service connection for residuals of left wrist scaphoid fracture and assigned a 10 percent disability rating, effective March 24, 2004. 

In October 2006, the Veteran filed an informal claim seeking an increased rating for his service-connected left wrist disability.  In a May 2007 rating decision, the RO assigned a temporary total rating for the left wrist disability for the period from October 11, 2006 through December 31, 2006, and awarded a 10 percent disability rating for the left wrist disability, effective from January 1, 2007.  As noted in the Introduction, the Veteran disagreed with this determination and the current appeal ensued.  

However, during the appeal period, the RO issued a June 2009 rating decision which assigned a temporary total rating for the left wrist disability for the period from December 4, 2008 through January 31, 2009, and awarded a higher rating of 20 percent for the left wrist disability, effective February 1, 2009.  

Thereafter, in a July 2012 rating decision (issued in August 2012), the RO/AMC awarded a higher rating of 30 percent for the left wrist disability, effective February 1, 2009.  

While the RO granted higher ratings for the service-connected left wrist disability, the Veteran's increased rating claims remained viable on appeal, as a claimant is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, as noted, the Board will consider the propriety of the rating assigned from January 1, 2007 through December 3, 2008, and from February 1, 2009, as well as whether any further staged rating is warranted, while excluding from consideration the periods during which a temporary total rating was assigned for the left wrist disability.

While the Veteran's left wrist disability was initially rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, for limitation of motion of the wrist, his disability has been rated under DC 5214, for ankylosis of the wrist, since February 1, 2009.  In evaluating the propriety of the ratings assigned for the left wrist disability throughout the appeal, the Board will consider all applicable diagnostic codes, including DCs 5214 and 5215.  

The Veteran is right-hand dominant; thus, his service-connected left wrist disability involves his minor extremity.

With respect to the minor extremity, DC 5215 provides that a 10 percent disability rating is warranted where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm. 

For the minor extremity, under DC 5214, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A. 
 Period January 1, 2007, through December 7, 2008

Review of the record reveals the Veteran had left wrist fusion on October 11, 2006, for which he was awarded a temporary total rating from October 11, 2006 to December 31, 2006.  Effective January 1, 2007, a 10 percent rating was awarded for residuals of left wrist scaphoid fracture under Diagnostic Code 5215.  See May 2007 rating decision.  

The evidence pertinent to the claim for a higher rating from January 1, 2007, through December 7, 2008, consists of VA treatment records dated from January 2007 to December 2008, a January 2007 VA examination, and statements submitted by the Veteran in support of his claim. 

Pertinent to the period in question, the Veteran asserted that, following left wrist fusion in October 2006, he had limited mobility in his left wrist, took pain medication daily, and kept his wrist in a splint.  See November 2007 NOD.  He also asserted that he was unable to perform his duties as an electrician due to a loss of dexterity and increased pain, particularly when he had pins removed from his wrist.  See Id.; September 2008 Veteran statement.  

VA treatment records document the Veteran's consistent complaints of left wrist pain and corroborate his reports of deceased, painful motion and using a splint, with objective evidence of tenderness to palpation.  During 2007, the Veteran was noted to have tenderness to palpation and well-healed incisions over his wrist.  He manifested stiffness during January 2007, which the examiner noted was expected.  In March 2007, he reported having a dull sensation around the incision located on the dorsal aspect of the wrist while, in September 2007, he reported having a cold sensation on the ulnar side of the wrist; otherwise, however, sensation was intact sensation to light touch.  In August 2007, the Veteran reported having excruciating pain with movement of his left wrist, with resulting inability to perform basic activities of daily living, including mowing the lawn, riding a bike, driving a stick shift truck.  

The Veteran consistently manifested decreased motion in his left wrist, with flexion and extension limited to no less than 10 degrees, including with his reports of excruciating pain.  See VA outpatient treatment records dated March and December 2007; e.g., August and September 2007.  

During the January 2007 VA examination, the Veteran reported having persisting pain in his left wrist, with significant discomfort and limited motion.  The examiner noted the Veteran experienced left wrist deformity, with giving way, instability, pain, stiffness, weakness, and redness, without any evidence of episodes of dislocation or subluxation, locking episodes, or flare-ups.  There was also evidence of guarding of movement.  The examiner also noted that, because the Veteran underwent recent surgery and had multiple pins in articulation, range of motion testing was very limited.  In this regard, the Veteran was able to demonstrate palmar flexion to 10 degrees with pain, dorsiflexion (extension) to 15 degrees with pain, and ulnar and radial deviation to 15 degrees with pain.  There was no additional limitation of motion in palmar flexion or extension on repetitive use and, while the examiner noted there was additional limitation of motion in ulnar and radial deviation, he noted the Veteran's range of motion in ulnar and radial deviation remained zero to 15 degrees on repetitive use.  The final diagnosis was status post left wrist scaphoid excision, with degenerative joint disease.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 10 percent is not warranted for the left wrist disability from January 1, 2007 through December 3, 2008.  

Indeed, while the pertinent evidence shows that, from January 1, 2007 through December 3, 2008, the Veteran had limited movement in his left wrist, he was able to demonstrate palmar flexion and dorsiflexion to 10 degrees and no less, including due to pain and after repetitive motion.  These findings warrant the highest possible 10 percent rating available under Diagnostic Code 5215.  There is no lay or medical evidence showing the Veteran's left wrist was manifested by ankylosis - immobility of the joint - in any position during the applicable time period to warrant a rating higher than 10 percent under Diagnostic Code 5214, even when considering his complaints of pain.  

In evaluating the left wrist disability from January 1, 2007 through December 3, 2008, the Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45 and Deluca, supra.  While the Veteran reported having decreased, painful motion, and weakness in his left wrist, there is no lay or medical evidence of record that shows his left wrist pain was so disabling to result in favorable ankylosis in 20 to 30 degrees dorsiflexion, ankylosis in any other position except favorable, or unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation that would warrant a rating higher than 10 percent under Diagnostic Codes 5214 or 5215.  

Rather, the evidence of record reflects that, from January 1, 2007 through December 3, 2008, the Veteran's left wrist disability was manifested by symptoms that more nearly approximate the level of disability contemplated by the 10 percent rating under Diagnostic Code 5215. 

It follows, then, that the criteria for any higher disability rating under Diagnostic Code 5214 for the left wrist disability, from January 1, 2007 through December 3, 2008, are not met.  Indeed, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a rating higher than 10 percent for the left wrist for the period in question. 

The Board has also considered the applicability of alternative diagnostic codes for rating the left wrist disability but finds that no other diagnostic code provides a basis for a higher rating at any point from January 1, 2007 through December 3, 2008.  As discussed above, the left wrist disability is currently assigned the maximum, 10 percent rating under Diagnostic Code 5215 and left wrist ankylosis is not shown during the period in question to warrant application of Diagnostic Code 5214.  See 38 C.F.R. § 4.71a.  Also, the left wrist disability is not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

B.  From February 1, 2009

As noted, in a July 2012 rating decision, the RO increased the Veteran's left wrist disability rating to 30 percent under Diagnostic Code 5214, effective February 1, 2009, the day following a period needed for convalescence after left wrist fusion performed in December 2008.  

The evidence pertinent to the claim for a higher rating from February 1, 2009, consists of VA treatment records dated from February 2009 to October 2013, a November 2011 VA examination report, and statements submitted by the Veteran in support of his claim, including his testimony at the August 2011 Board hearing. 

Pertinent to the period in question, the Veteran asserted that the third surgery on his left wrist left his wrist paralyzed, with loss of strength, diminished finger dexterity, and resultant tendency to drop things.  He stated that he was forced to leave his career as an electrician and has been unsuccessful in changing his career, as he has found activities, such as keyboarding, difficult after extended periods of time.  See March 2010 VA Form 9.  In January 2014, he stated that his left wrist continues to worsen and deteriorate over time.  

During the August 2011 hearing, the Veteran testified that he experiences pain over the top of the left wrist on a regular basis, with numbness in his fingers and a swelling sensation which results in further pain.  He testified that his grip strength is limited and that he tends to drop things.  He also testified that he was unable to work full days as an electrician and had to seek employment elsewhere.  In this regard, he testified that, while he was working, his left wrist causes problems at work, as his duties involve extensive keyboarding and he has to take multiple breaks to rest his wrist.  

VA treatment records show that following the surgery performed in February 2009 and the convalescence period, the Veteran wore a wrist splint but continued to complain of occasional stiffness when performing certain activities, such as raking leaves, mild numbness around the surgical incision and in his fingers, and dorsal wrist pain with movement of the fingers.  See VA treatment records dated March and December 2009, June and September 2010.  Because of the Veteran's complaints of numbness in his left wrist and fingers, nerve conduction studies were performed in August 2010, but they did not reveal any electrodiagnostic evidence of peripheral nerve damage to the left arm.  In February 2012, the Veteran reported continued wrist pain, which was worse with activity and pressure, as well as numbness over the radial aspect of the wrist.  There was tenderness to palpation over the incision but sensation and motor skills were intact.  In March 2012, the Veteran reported that the "soreness" of the wrist incision was improving, although he continued to experience ulnar wrist pain with thumb motion. 

Notably, VA treatment records for the time period in question show the Veteran did not have any active or passive motion in his wrist.  See VA treatment records dated from March 2009 to February 2012.  While the physician who evaluated the Veteran in March 2012 noted he had full pronation and supination of the forearm and full range of motion in all left hand digits, there is no indication that dorsiflexion, palmar flexion, or radial or ulnar deviation of the wrist were tested.  

During the November 2011 VA examination, the Veteran reported that he was unable to move his left wrist at all, as it was immobilized by placement of surgical hardware.  In this regard, the examiner noted that the residuals of the Veteran's left wrist surgery included severe painful motion, weakness, and decreased range of motion.  Nevertheless, he reported the Veteran was otherwise able to use his hand, as all fingers functioned normally with no evidence of wasting.  There was localized tenderness or pain of palpation to joints.  His left hand grip strength was mildly or moderately reduced, with evidence of weakness, and the examiner noted he was able to handle small objects with ease.  However, objective examination revealed the Veteran was unable to demonstrate palmar flexion or extension beyond zero degrees and was also unable to perform repetitive use testing.  In this regard, the examiner stated there was "ankylosis in any other unfavorable position," not to include unfavorable in any degree of palmar flexion or with ulnar or radial deviation, or in an extremely unfavorable position.  The examiner further stated that the functional loss and impairment of the left wrist disability included less movement than normal, painful movement, and deformity, which the examiner noted was a slight bulge over the dorsum of his left wrist that was overlaid by a non-tender scar, which was also not unstable or greater than 39 square centimeters.  Despite the foregoing functional impairment, the examiner stated that the Veteran's functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 20 percent is not warranted for the left wrist disability from February 1, 2009. 

As previously noted, the pertinent evidence shows that, from February 1, 2009, the Veteran's left wrist was manifested by ankylosis.  Indeed, VA treatment records show the Veteran had no active or passive movement in his wrist, while the November 2011 VA examiner noted the Veteran was unable to demonstrate palmar flexion or extension beyond zero degrees, including during repetitive use testing, which he described as ankylosis in any other unfavorable position.  

While there is evidence of left wrist ankylosis, the pertinent evidence of record does not reflect that, at any point from February 1, 2009, the Veteran's left wrist disability was manifested by unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation to warrant a higher, 40 percent rating under Diagnostic Code 5214, even when considering his complaints of pain.

As noted, in making this determination, the Board has considered whether a higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  During the November 2011 VA examination, the Veteran reported experiencing flare-ups 10 times a day while doing various activities and the examiner noted that the Veteran's functional impairment included less movement than normal, painful movement, and a slight bulge over the dorsum of his wrist.  However, given the overall disability picture as reflected in the November 2011 VA examination report and pertinent VA treatment records, the Board finds that the 30 percent rating assigned from February 1, 2009 adequately compensates the Veteran for any functional loss or impairment experienced in his left (minor) wrist, including as a result of pain and during flare-ups.  In this regard, the Board finds particularly probative that the pertinent evidence does not reflect the level of disability to warrant a 40 percent rating for the minor extremity under Diagnostic Code 5214, i.e., unfavorable ankylosis in any degree of palmar flexion or ulnar or radial deviation.  Hence, 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca do not provide a basis for assignment of a higher rating for the left wrist during the time period in question.

It follows, then, that the criteria for a rating higher than 30 percent under Diagnostic Code 5214 for the left wrist disability, from February 1, 2009, are not met.  Indeed, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a rating higher than 30 percent for the left wrist for the period in question. 

The Board has considered the applicability of alternative diagnostic codes for rating the left wrist disability but finds that no other diagnostic code provides a basis for a higher rating at any point from February 1, 2009, as the left wrist disability is not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.  

Further, the Board has considered whether the scar/incision associated with the Veteran's service-connected left wrist disability warrants a separate, compensable disability rating.  The Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008. See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2012)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his increased rating claim, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria, which has not been done in this case.  Therefore, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed in the present decision. 

Under the rating criteria in effect from August 2002, a 10 percent rating is warranted for scars covering an area of 144 square inches (929 sq. cm.) or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm), a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805. 

As noted, the November 2011 VA examiner noted there was a deformity of the Veteran's left wrist, which was described as a slight bulge over the dorsum of his left wrist that was overlaid by a non-tender scar, which was not unstable or greater than 39 square centimeters.  While the evidence shows the left wrist scars measures 39 square centimeters, the evidence does not reflect that the scar is deep or causes limited motion or function.  Therefore, neither DC 7801 or 7802 assists the Veteran in obtaining a compensable rating for the scar.  In addition, the preponderance of the evidence does not contain any indication that the scar was unstable or painful on examination.  Therefore, DCs 7803 and 7804 are not for application.  The Board has considered the left wrist scar under DC 7805, for limitation of function of the affected part; however, there is no lay or medical evidence showing that the scar resulted in any limitation of motion or function in the left wrist.  Therefore, the Board finds that a separate, compensable disability rating is not warranted for the Veteran's left wrist scar.

C. Other Considerations

In evaluating these claims, the Board has considered the Veteran's own assertions and those of his representative advanced submitted in support of his claim.  However, as the findings needed to support higher ratings require clinical findings, the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating his left wrist disability.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Indeed, as explained in detail above, the most persuasive evidence indicates that the left wrist disability does not warrant a higher rating during either period under consideration.    

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal, has the Veteran's service-connected left wrist disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

In this case, the Board finds that the schedular criteria is adequate to rate the service-connected left wrist disability from January 1, 2007, through December 7, 2008, and after February 1, 2009, as the rating schedule fully contemplates the described symptomatology, including the Veteran's limited, painful motion, and provides for ratings higher than that assigned based on more significant functional impairment, including unfavorable ankylosis.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's left wrist disability is appropriately rated as a single disability and there is no additional functional impairment in the left wrist, including as a result of the left wrist scar, that has not been attributed to or considered in conjunction with a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although, in this case the Veteran has consistently asserted that his left wrist disability has interfered with his ability to work-to include his July 2007 report that his worsening left wrist pain compromised his ability to work and do manual activities, and his August 2007 and December 2007 reports that he experienced pain typing on a computer keyboard at work-there is no evidence or assertion that he his left wrist disability has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, no claim for a TDIU due to the left wrist disability has been raised, and need not be considered in connection with any current claim(s) for increase. 

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the left wrist disability, pursuant to Hart, and that the increased rating claims on appeal must be denied.  In reaching the conclusions to deny these claims, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2014).


ORDER

A rating in excess of 10 percent for left wrist disability, from January 1, 2007 through December 3, 2008, is denied.  

A rating in excess of 30 percent for left wrist disability, from February 1, 2009, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


